Motion by appellant for a stay of the order appealed from, pending appeal, granted on condition that appellant perfect the appeal and be ready to argue or submit it on May 5, 1961; appeal ordered on the calendar for said day. On the court’s own motion, the appeal will be heard on the original papers and on the typewritten briefs of the parties. The parties are directed to file six copies of their typewritten briefs and to serve one copy on each other. Appellant’s brief, which shall include a copy of the opinion, if any, of the court below, must be served and filed on or before May 1, 1961. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.